FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report Of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 2011 Commission File No. 000-32981 QWICK MEDIA INC. (Translation of registrant's name into English) 780 - 333 Seymour Street, Vancouver, British Columbia, V6B 5A6 (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F] Form 20-FForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82 - 1 51-102F3 MATERIAL CHANGE REPORT Item 1 Name and Address of Company Qwick Media Inc. (the “Company”) 780 - 333 Seymour Street Vancouver, BCV6B 5A6 Item 2 Date of Material Change March 15, 2011 Item 3 News Release The news release was disseminated on March 22, 2011 through Market News and Stockwatch. Item 4 Summary of Material Change Effective March 15, 2011, the Company’s trading symbol on the OTC Bulletin Board changed from “TUSMF” to “QWIKF”. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached News Release. 5.2Disclosure for Restructuring Transactions N/A Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 N/A Item 7 Omitted Information None Item 8 Executive Officer Greg G. Dureault, Vice President and General Counsel Phone: 778.370.1723 Item 9 Date of Report March 22, 2011 2 News Release Qwick Media Announces New Trading Symbol Vancouver, BC, March 22, 2011 – Qwick Media Inc. (the “Company”) (OTCBB:QWIKF), announces that, effective March 15, 2011, it received approval from the Financial Industry Regulatory Authority (FINRA) for a new trading symbol.The Company’s new trading symbol is “QWIKF”. About Qwick Media Qwick Media provides interactive micro-broadcasting systems for the delivery of private channels into high traffic locations. Globally, companies and organizations are discovering the power of interactive kiosks and digital signage to connect people and places via interactive touch-screen software, interactive directories and on-demand media. Digital technology is at the core of new marketing strategies because it provides advertisers a more effective means of reaching target audiences, both in greater numbers, and where Qwick Media is concerned, in ways only dreamt of until recently. http://www.qwickmedia.com FOR FURTHER INFORMATION: Gregory Dureault Vice President and General Counsel Qwick Media Inc. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. QWICK MEDIA INC. /s/ Greg Dureault Greg Dureault VP and General Counsel Date:March 24, 2011 4
